PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
STRONG et al.
Application No. 15/725,760
Filed: 5 Oct 2017
For: MESH NETWORKS FOR DISASTER RELIEF
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed 25 March 2021, to revive the above-identified application.

The petition is GRANTED. 

The application became abandoned for failure to timely file a proper reply to the Non-Final Office action mailed February 25, 2020, which set forth a three (3) month period for reply.  No extensions of time under the provisions of 37 CFR 1.136(a) were timely obtained.  Accordingly, the date of abandonment of this application is May 26, 2020.  The Notice of Abandonment was mailed on October 02, 2020.

The renewed petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Response and Amendment, (2) the petition fee of $2,100 (previously submitted October 23, 2020), and (3) a proper statement of unintentional delay. 

The Petition to Revive fee was paid on October 22, 2020 and January 28, 2021, the petition fee paid on January 28, 2021 may be credit to petitioner’s deposit account by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request. 

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

There is no indication that the person signing the instant petition was ever given a power of attorney or authorization of agent to prosecute the above-identified application.  If the person signing the instant petition desires to receive future correspondence regarding this application, the appropriate power of attorney or authorization of agent must be submitted.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 2643 for further examination on the merits. 

/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET


cc:    John M. Harman
        50 Glenlake Parkway, Suite 340
        Atlanta, GA  30328